Citation Nr: 0002526	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-21 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include depression.

2.  Entitlement to an increased disability evaluation for 
right oophorectomy, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran served on active service from October 
1990 to October 1992.

Additionally, the Board notes that in June 1998 and November 
1998 VA forms 21-4138 (Statement in Support of Claim), the 
veteran indicated she was seeking an increased of her special 
monthly compensation for the anatomical loss of a creative 
organ and that she wished to reopen her claim of service 
connection for a bilateral knee disorder.  However, as the 
only issues currently before the Board are those set forth on 
the title page of this decision, these matters are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  In an October 1995 rating decision, the veteran was 
denied service connection for a psychiatric disorder, 
characterized as depression and stress.

2.  In a January 1997 rating decision, the RO declined to 
reopened the veteran's claim of service connection for a 
psychiatric disorder; this decision is final. 

3.  The evidence associated with the claims folder since the 
January 1997 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  There is no medical evidence that establishes a causal 
nexus between the veteran's in-service psychiatric 
symptomatology/diagnoses and her current psychiatric 
disorder.

5.  The veteran's claim of service connection for a 
psychiatric disorder, to include depression, is not well 
grounded. 

6.  All relevant evidence necessary for an equitable 
disposition of the issue of entitlement to an increased 
disability evaluation for right oophorectomy has been 
obtained by the RO. 

7.  The veteran underwent a right oophorectomy in May 1991 
during her active service.  

8.  The residuals of the veteran's right ovary removal 
include subjective complaints of pelvic pain, difficulty 
lifting on the right side, and painful intercourse.  
Objective findings include tenderness to palpation of the 
right adnexal area and possible adhesiolysis.  The medical 
evidence of record indicates that her current disability is 
neither characterized by the complete removal of both 
ovaries, nor by symptoms that require continuous treatment. 


CONCLUSIONS OF LAW

1.  The January 1997 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1999).

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, to include depression, and the claim is 
reopened. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

3.  The claim of entitlement to service connection for a 
psychiatric disorder, to include depression, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

4.  The criteria for a compensable evaluation for right 
oophorectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.116, Diagnostic 
Codes 7615, 7699-7619 (1999); Butts v. Brown, 5 Vet. App. 532 
(1993)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include depression.

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
a notice of disagreement; otherwise, that decision becomes 
final and is not subject to revision in the absence of new 
and material evidence or clear and unmistakable error.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a) 
(1999).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the claim will be reopened and reviewed.  See 38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

In this case, in an October 1995 rating decision, the veteran 
was denied service connection for a psychiatric disorder, 
including depression and stress, on the grounds that the 
evidence did not show her in-service symptoms were chronic, 
and had been continuous since her discharge to the date of 
claim.  The veteran was provided notice of this determination 
by VA letter dated that same month.  However, the veteran did 
not timely appealed the October 1995 rating decision.  
Subsequently, in a January 1997 rating decision, the RO 
declined to reopened the veteran's claim of service 
connection for a psychiatric disorder.  Again, she was 
provided notice of the determination by VA letters dated 
within a month of the January 1997 rating decision.  However, 
the veteran did not submit a timely appeal with respect to 
this rating decision either.  As such, the January 1997 
rating decision is final as outlined in 38 U.S.C.A. § 7105 
(West 1991), and consequently, the veteran's claim may only 
be reopened if new and material evidence is submitted.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

In this case, since the January 1997 final adjudication, the 
additional evidence in the file which is related to this 
issue includes medical records from the Metropolitan St. 
Louis Psychiatric Center dated October 1996, which show the 
veteran was hospitalized with suicidal ideation and 
depression.  Upon admission, she reported depression for the 
prior several months, several prior hospitalizations, and 
recurrent episodes of depression since she was 19 years old.  
On examination, the diagnoses were major recurrent depression 
without psychotic features, and rule out personality 
disorder, not otherwise specified. 

Medical records from the St. Louis VA Medical Center (VAMC), 
John Cochran Division, dated July 1997 indicate the veteran 
was hospitalized for left flank pain.  Upon evaluation, it 
was noted she had a long-standing history of depression, 
chemical dependency and personality disorder.  A review of 
her clinical files showed she had been scheduled several 
times with psychiatry and other providers, but that she had 
missed multiple appointments.  Her discharge diagnoses 
included acute pyelonephritis, vaginal bacterial vaginosis, 
pelvic fluid collection, status post hysterectomy, history of 
chemical dependency and history of depression/personality 
disorder. 

In addition, medical records from the Christian Hospital 
Northeast-Northwest dated September 1997 show the veteran was 
admitted to the psychiatric unit as a voluntary patient with 
diagnoses of major depression and alcohol abuse, and probable 
borderline personality disorder.  Furthermore, medical 
records from the St. Louis VAMC, Jefferson Barracks Division, 
dated from April 1998 to May 1998 note she was hospitalized 
with depressed mood following an altercation with her oldest 
son; her diagnosis was recurrent major depression.

Lastly, medical records from the St. Mary's Hospital dated 
October 1998 note the veteran was brought to the Emergency 
Room (ER) after taking eight tablets of Trazodone, 150 
milligrams, over two hours.  She reported she was upset with 
her boyfriend and decided to take the overdose, but that she 
did not have the intention of killing herself.  Her diagnosis 
was drug overdose; and suicide gesture, but no suicide 
ideation.

After a review of the record, the Board finds that the 
evidence, as set forth above, is sufficient to reopen the 
claim in this case.  As noted above, the veteran was 
initially denied service connection in October 1995 on the 
basis that she had not shown a continuity of the symptoms 
noted during her service after her discharge.  Specifically, 
the RO noted that the veteran's service medical records 
failed to substantiate her claim that she suffered from a 
chronic psychiatric disorder during her service, and deemed 
her in-service symptoms as acute and transitory.

In this regard, the Board finds that, since the January 1997 
rating decision, the veteran has submitted extensive medical 
evidence showing that she has continued to receive treatment 
for her psychiatric symptomatology, including depressed mood 
and suicide gesture/attempts, since her discharge from 
service in October 1992 to the present.  In particular, the 
Board notes that the July 1997 medical records from the St. 
Louis VAMC, John Cochran Division, reveal the veteran's 
clinical files reflected she had been scheduled in the past 
for consultations with the psychiatric unit and other 
providers.  Furthermore, the additional evidence submitted 
shows her current diagnoses include major depression, 
probable borderline personality disorder, and adjustment 
disorder.  The Board notes that in-service diagnoses included 
depression and adjustment disorder. 

Thus, the Board finds that the evidence submitted, as noted 
above, tend to show a continuity of the veteran's in-service 
psychiatric symptomatology since her discharge to the 
present.  As noted in Hodge, "the ability of the Board to 
render a fair, or apparently fair, decision may depend on the 
veteran's ability to ensure the Board has all potentially 
relevant evidence before it," and the Federal Circuit stated 
further, that some new evidence may "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  Therefore, the Board finds that the 
evidence submitted since the last prior final decision in 
January 1997 satisfies this requirement.  

Based on the foregoing, the Board finds that some of the 
recently submitted evidence warrants a reopening of the 
veteran's claim in that such evidence was not previously 
submitted to agency decisionmakers, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  The Board finds that such evidence 
contributes to a complete evidentiary record for the 
evaluation of the veteran's claim.  As such, this evidence is 
"new and material" as contemplated by law, and thus, 
provides a basis to reopen the veteran's claim of service 
connection for a psychiatric disorder, to include depression.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Having reopened the veteran's claim of service connection for 
a psychiatric disorder, the Board turns to the "well 
grounded" analysis required by Winters, Elkins and Hodge.  
In this regard, the veteran must satisfy three elements for 
her claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury.  Lastly, there must be medical evidence of 
a nexus or relationship between the in-service injury or 
disease and the current disability.  See Epps v. Brown, 9 
Vet. App. 341 (1996).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Upon a de novo review of the veteran's claim, the Board finds 
that the veteran's service medical records show that she was 
treated in several occasions during her active service for 
psychiatric symptomatology and was variously diagnosed with 
depression, borderline/paranoid personality, and adjustment 
disorder with depressed mood.  In addition, as noted above, 
the evidence submitted since the January 1997 rating 
decision, shows that she has continued to receive treatment 
for psychiatric symptomatology, including depressed mood and 
suicide gesture/attempts, since her discharge from service in 
October 1992 to the present.  Moreover, her current diagnoses 
include major depression, probable borderline personality 
disorder, and adjustment disorder, which include two out of 
the three psychiatric diagnoses she received during her 
active service.  Lastly, the Board notes that the veteran has 
reported she currently has the same psychiatric symptoms she 
experienced in service including depressed mood, stress, and 
excessive worrying. 

However, the Board also finds that the evidence, as set forth 
above, does not provide sufficient evidence to establish a 
claim that is plausible or capable of substantiation.  
Specifically, the present record does not include medical 
evidence showing that the veteran's present psychiatric 
disorder is related to her in-service symptomatology, or is 
otherwise related to her service.  Specifically, the veteran 
has failed to satisfy an essential element necessary to well 
ground her claim, which is the existence of a nexus between 
the currently claimed psychiatric disorder and her period of 
service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In addition, although the 
evidence arguably shows a continuity of symptomatology since 
service, she has not provided medical evidence of a nexus 
between her claimed psychiatric disorder and either those 
symptoms or her military service.  See Savage, supra; 
Clyburn, supra. 

Thus, in the absence of competent medical evidence to support 
the claim of service connection for a psychiatric disorder, 
to include depression, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that her claim is 
well grounded, and thus, the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991).

In arriving at this conclusion, the Board took into 
consideration the various statements from the veteran and her 
representative tending to link her current psychiatric 
disorder to her service.  While the Board does not doubt the 
sincerity of these statements, the medical evidence of record 
does not support such a conclusion.  In addition, where, as 
in this case, the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  Further, since the record does not reflect that the 
veteran or her representative possess the medical training 
and expertise necessary to render an opinion as to etiology 
or the existence of a disability, these lay statements alone 
cannot serve as a sufficient predicate upon which to find the 
veteran's claim for service connection to be well grounded.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

As a final consideration, the Board notes that as the veteran 
has failed to meet her initial burden of submitting evidence 
which would well ground her claim of service connection, the 
VA is under no duty to assist the veteran in developing the 
facts pertinent to the claim.  See Epps v. Gober, 126 F. 3d 
1464, 1468 (1997).  Giving the benefit of the doubt to a 
claimant does not relieve the claimant of carrying the burden 
of establishing a "well grounded" claim, and thus, there is 
nothing in the text of section 5107 to suggest that the VA 
has a duty to assist the claimant until he or she meets his 
or her burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra. 

The Board notes that in February 1997 and November 1998 VA 
Forms 21-4138 (Statement in Support of Claim), and in a 
December 1996 RO letter, there is mention of treatment 
records from the Depaul Health Center, a health care provider 
located at 1225 Graham Road, the St. Vincent Hospital, and 
Dr. Robert Poetz.  In this regard, the Board observes that 
the medical records from these health care 
providers/institutions have not been submitted by the 
veteran, and suggest to the veteran to submit such private 
records as they may assist her in well grounding his claim 
for service connection.  See 38 U.S.C.A. § 5103 (West 1991); 
see generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection, and the reasons for which her 
claims failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


II.  Increased disability evaluation for right oophorectomy.

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when her contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In this case, in an October 1995 rating decision, the RO 
awarded the veteran service connection for right oophorectomy 
(with hysterectomy prior to service), effective May 15, 1995, 
and assigned a noncompensable disability evaluation under 
38 C.F.R. § 4.116, Diagnostic Code (DC) 7619.  In addition, 
in a June 1997 rating decision, the RO determined the veteran 
was entitled to special monthly compensation effective May 
15, 1995 under 38 U.S.C.A. § 1114, subsection (k), and under 
38 C.F.R. § 3.350(a) on account of the anatomical loss of a 
creative organ.  Subsequently, in a July 1997 rating 
decision, the RO confirmed and continued the noncompensable 
disability evaluation assigned the veteran's disability at 
issue in this case.

With respect to the applicable law, under Diagnostic Code 
7619, the removal of an ovary warrants a 100 percent 
disability evaluation for a three-month period after removal.  
See 38 C.F.R. § 4.116, Diagnostic Codes 7619.  Thereafter, a 
30 percent evaluation is warranted for complete removal of 
both ovaries; and a noncompensable evaluation is warranted 
for the removal of one ovary, with or without partial removal 
of the other.  See id.

With respect to the evidence of record, the veteran's service 
medical records show she underwent a right oophorectomy in 
May 1991 during her active service.  In this regard, the law 
is clear that compensation shall not be paid to any person 
for any period of time for which such person is receiving 
active service pay.  See 38 U.S.C.A. § 5304(c) (1999); 
VAOPGCPREC 9-98.  Thus, as the veteran was in active service 
at the time of her May 1991 right oophorectomy, and as she 
was not discharged from active service until October 1992 
which is more than three months after her right oophorectomy, 
the veteran is not entitled to received a 100 percent 
disability evaluation for the three-month period following 
the removal of her right ovary.  See 38 C.F.R. § 4.116, 
Diagnostic Code 7619.

In addition, the evidence includes a March 1997 VA 
examination report which notes the veteran complained of 
chronic right lower abdominal quadrant pain for the prior 1 
to 2 years, and reported a history of hysterectomy in 1985 
and oophorectomy in 1991.  Upon examination, she had normal 
external genitalia and vagina without drainage, although pain 
was elicited on palpation of the right adnexal area and 
abdomen.  The diagnoses were: possible right adnexal mass; 
check pelvic ultrasound to visualize which ovary was 
extracted and to rule out an adnexal mass; and menopause.

A July 1997 hospitalization summary from the St. Louis VAMC, 
John Cochran Division, note the veteran was hospitalized with 
complaints of left flank pain reportedly progressive in 
intensity with movement, and with questionable blood with 
urination.  In addition, the hospitalization summary notes 
that an echography was performed on the veteran in March 
1997, which showed a 1.5 centimeter cyst lesion in her left 
ovary and some moderate free fluid in the peritoneal cul-de-
sac.  Furthermore, upon CT scan examination, there was 
evidence of fluid in the pelvis, a questionable left ovarian 
mass versus enlargement, and some fluid around the right 
kidney consistent with pyelonephritis.  A repeat CT scan 
conducted in July 1997 was significant for no fluid 
collection or abscess in either kidney although there was 
some evidence of an old chronic pyelonephritis in the right 
kidney.  Further, the fluid that was initially noted in the 
pelvis had almost completely resolved on repeat CT scan and 
there were no masses or other abnormalities noted in the 
pelvic region.  Therefore, it was felt that the abdominal 
pain was most likely related to an acute pyelonephritis.  A 
gynecology consultation conducted was also notable for a 
finding that pelvic inflammatory disease was unlikely, and it 
was noted that the veteran did not have any vaginal or pelvic 
complaints prior to or during the hospitalization.  Her 
discharge diagnoses included, but were not limited to, acute 
pyelonephritis, vaginal bacterial vaginosis, and pelvic fluid 
collection/status post hysterectomy.

Lastly, a September 1998 VA examination report indicates the 
veteran had complaints of sharp pain with numbness and 
tingling in the right pelvic area since her May 1991 right 
oophorectomy.  She also reported painful intercourse and an 
inability to lift items on the right side.  The veteran's 
physical examination revealed she had bilateral inguinal 
lymph enlargement with an otherwise normal external pelvic 
exam.  Her right ovary was not present, and her left ovary 
was slightly nodular with a 4 to 5 centimeter scar along the 
anterior lower pelvis.  The diagnoses were status post right 
oophorectomy for probable ruptured ovarian cyst and an 
otherwise unremarkable examination.  The examiner reported 
that the veteran continued to experience moderate to severe 
right lower pelvic pain which increased with activity and 
which was consistent with possible adhesiolysis.  The Board 
notes, however, that the findings include no objective 
evidence of pain related to the veteran's service-connected 
right oophorectomy.

After a review of the evidence of record, the Board finds the 
evidence shows the veteran's left ovary is still present, and 
thus, her current disability is not characterized by the 
complete removal of both ovaries.  As such, the preponderance 
of the evidence is against an award of an increased 
disability evaluation in excess of 0 percent for the 
veteran's right oophorectomy, under 38 C.F.R. § 4.116, 
Diagnostic Code 7619 (1999).  However, upon further 
consideration of the veteran's symptomatology, including the 
above discussed diagnoses of right adnexal mass and possible 
adhesiolysis, the Board will consider evaluation, by analogy, 
of the veteran's disability under Diagnostic Code 7699-7615, 
in addition to evaluating the veteran's disability under 
Diagnostic Code 7619.  See 38 C.F.R. § 4.116, Diagnostic Code 
7615 (1999); Butts v. Brown, 5 Vet. App. 532 (1993) 
(implicitly holding that the BVA's selection of a Diagnostic 
Code may not be set aside as "arbitrary, capricious, an 
abuse of discretion, or otherwise not in accordance with 
law," if relevant data is examined and a reasonable basis 
exists for its selection) (Citations omitted).  In this 
regard, where the particular disability for which the veteran 
has been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous. See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The Board acknowledges the veteran's complaints of right 
pelvic pain, painful intercourse and difficulty lifting on 
the right side.  However, there has only been one finding of 
tenderness in the right adnexal area, and there is no 
objective evidence of record that the other symptoms of which 
the veteran's complains are related to the service-connected 
disability at issue.  Although the Board notes a diagnosis of 
possible adhesiolysis, there no actual final diagnosis of 
such related to the service-connected disability at issue.  
Further, repeat CT scan has revealed no relevant abnormality 
related to the veteran's right oophorectomy.  However, even 
assuming that the veteran's pelvic pain and the other 
reported symptoms are related to the right oophorectomy, 
there is no evidence of record that any of the reported 
symptoms require continuous treatment.  Specifically, the 
Board observes that, other than the veteran's July 1997 
hospitalization at the St. Louis VAMC, John Cochran Division, 
the present record is devoid of evidence showing continuous 
treatment for the veteran's symptoms.  Further, this 
hospitalization is notable in that the veteran's abdominal 
pain was thought to be the result of a nonservice-connected 
disorder, and for the fact that none of the symptoms were 
reported to be related to the veteran's service-connected 
right oophorectomy.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against an award of 
a disability evaluation in excess of 0 percent for the 
veteran's right oophorectomy, under 38 C.F.R. § 4.116, 
Diagnostic Code 7699-7615 (1999).

Furthermore, the Board finds that increased ratings on an 
extraschedular basis is not warranted.  The Code of Federal 
Regulations, at 38 C.F.R. § 3.321(b) (1998), provides that, 
in "exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted.  Generally speaking, for 
a specific case to be deemed "exceptional," it should present 
"such an exceptional or unusual disability picture[,] with 
such related factors as marked interference with employment 
or frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (1999).

The veteran's symptomatology related to her right 
oophorectomy does not constitute an "exceptional case" as to 
allow for the assignment of extraschedular ratings.  Indeed, 
the record does not show either that the veteran's disability 
subject her to frequent periods of hospitalization or that it 
interferes with her employment to an extent greater than that 
which is contemplated by the assigned ratings, as deemed 
appropriate by the Board.  As is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder, to include 
depression, is reopened; the appeal is granted to this extent 
only.

Evidence of a well-grounded claim not having been submitted, 
service connection for a psychiatric disorder, to include 
depression, is denied.

A compensable evaluation for right oophorectomy is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



